Citation Nr: 0530606	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-03 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1952 to May 
1974.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision.  The veteran filed his 
notice of disagreement in October 2001, the RO issued a 
statement of the case in February 2002, and the veteran 
perfected his appeal in March 2002.


FINDING OF FACT

1.  All evidence necessary for disposition of the claim has 
been developed and the appellant has received the required 
notice.

2.  The preponderance of evidence fails to connect the 
veteran's osteoarthritis of the lumbosacral spine with his 
time in service.


CONCLUSION OF LAW

The criteria for service connection for osteoarthritis of the 
lumbosacral spine have not been met.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Service medical records reflect several in-service complaints 
of back pain, including treatment for a muscle spasm in July 
1959 from which no malformation was seen.  However, there was 
no mention of arthritis.  Additionally, on the veteran's 
retirement physical in January 1974, the medical officer 
found his spine and other musculoskeletal to be normal, and 
the veteran indicated "no" when asked if he had then or had 
ever had arthritis on his medical history survey, although 
the veteran did report lower back pain.

At a VA examination in December 2004 the veteran was 
diagnosed with degenerative joint disease in his lumbosacral 
spine, which was confirmed by X-rays of the veteran's 
lumbosacral spine taken in April 2001.

However, the veteran's claims file is void of a medical 
opinion of record, linking his osteoarthritis of the 
lumbosacral spine with his time in service.  After examining 
the veteran and reviewing the veteran's file at the December 
2004 VA examination, the examiner opined that the veteran's 
osteoarthritis of his lumbar spine, as diagnosed by X-rays, 
is neither caused by nor permanently worsened by the 
veteran's service connected lumbar myositis.  The examiner 
considered the presence of X-rays in service with no evidence 
of arthritis in April 1958, and the presence of degenerative 
joint disease on X-rays in April 2001, and opined that the 
osteoarthritis was not related to his time in service.  The 
examiner stated that, "it is my opinion that the etiology of 
arthritis of the lumbar spine...was after service."

While medical evidence shows osteoarthritis of the 
lumbosacral spine, the veteran's claims file is void of a 
medical opinion of record attributing the arthritis to the 
veteran's time on active duty.  Considering that over twenty-
five years elapsed between the veteran's discharge from 
service and his diagnosis of osteoarthritis, and given the 
lack of a medical opinion of record indicating a relationship 
between the  osteoarthritis and the veteran's time in 
service, and the fact that the VA examiner specifically found 
that the osteoarthritis was not service-related, the Board 
finds that the preponderance of evidence is against the 
veteran's claim, and, as such, reasonable doubt cannot be 
resolved in his favor.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  Accordingly, the veteran's claim of entitlement to 
service connection for osteoarthritis is denied.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and provides an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).
 
The RO provided the veteran VCAA notice via an October 2004 
letter, which clearly advised him of the first, second, 
third, and fourth elements required by Pelegrini II.  
 
Although VCAA notice was provided after the initial 
adjudication of the veteran's claims, he was not prejudiced 
thereby and the Board finds that this was harmless error.  
The RO sent the veteran VCAA notice in March 2004 and 
readjudicated his claims in a May 2005 supplemental statement 
of the case.  VA has also provided him every opportunity to 
submit evidence, argue for his claim, and respond to VA 
notices.

As to VA's duty to assist, service medical records, numerous 
VA outpatient records, and the record from a private MRI are 
in the file.  The veteran also underwent VA examinations in 
April 2001 and December 2004 (and the reports of these 
examinations have been obtained, reviewed, and associated 
with the claims folder).  Furthermore, the veteran has not 
indicated that there are any outstanding records pertaining 
to his claims.
 
VA has satisfied its duties to notify and assist in 
accordance with the VCAA, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, the veteran is not prejudiced by the 
Board's adjudication of his claims.  


ORDER

Service connection for osteoarthritis of the lumbosacral 
spine is denied


	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


